483 S.E.2d 170 (1997)
345 N.C. 355
Debra Kay LYLES
v.
The CITY OF CHARLOTTE and Motorola, Inc.
No. 439PA95.
Supreme Court of North Carolina.
February 7, 1997.
L.D. Simmons, II, Leigh F. Moran, Charlotte, for City of Charlotte.
G. Russell Kornegay, III, Richard B. Fennell, William K. Diehl, Jr., Charlotte, for Lyles.
Prior report: 344 N.C. 676, 477 S.E.2d 150.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of February 1997."